DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 2/8/2021 is acknowledged. Claims 14-44 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for A being silica or aluminum oxyhydroxide, does not reasonably provide enablement for A being inorganic material as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the limitation “inorganic materials” necessarily includes infinite species. One of ordinary skill in the art would not reasonably be able to select suitable number of the species from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable species from an infinitely large number of groups would be unknown to one of ordinary skill. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a specific species to make the invention. 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “copolymer comprising polypropylene and an inorganic organic hybrid micromolecule”. A copolymer comprises repeating units derived from monomers. It is unclear how a copolymer comprising a polymer and a compound. Clarification is required. For purposes of expediting prosecution, the claim is interpreted as “copolymer comprising repeating units derived from propylene and an inorganic organic hybrid micromolecule”.
Claim 1 recites “micromolecule”. What is it? A structure smaller than a molecule? 
Claim 1 recites “M-X2, XSiOR, XSiOH”. It is unclear how those groups are connected to the open bonds of the main chain. Additionally, “M” is not defined. Structures “XSiOR, XSiOH” are incorrect.
Claim 3 recites “X is derived from a compound selected from the group consisting of epoxy, amino, acrylate, methacryloxy, and vinyl”. However, the specification exemplify “ethylenically unsaturated groups, epoxies, acrylates and amines” as reactive groups suitable for radical polymerization. Clarification is required. 
Claim 4 recites the limitation "the inorganic-organic hybrid micromolecule grafted to the polypropylene".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “X is derived from 3-(trimethoxysilyl)propyl methacrylate”. However, according to the formula(VII), the section of -X—Si(OH)2O- is derived from 3-(trimethoxysilyl)propyl methacrylate instead of X alone. Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailly et al (Preparation and characterization of thermoplastic olefin/nanosilica composites using a silane-grafted polypropylene matrix, Polymer 50 (2009) 2472-2480).
Claim 1, 3, 5, 8: Bailly teaches a copolymer 
    PNG
    media_image1.png
    245
    153
    media_image1.png
    Greyscale
, the grafted VTEOS content is 0.45wt% which corresponds to about 0.1 mol% of VTEOS (table 2). It is noted that the group Si(OEt)2 hydrolyzes with moisture in ambient to form Si(OH)2.
Claim 2: It is noted that “a reaction product” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim 4: It is noted that “a reaction product” is a product-by-process limitation. Additionally, the claimed  weight ratio is a limitation related to the process which does not affect the characteristic of the final product. 
Claim(s) 9, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailly et al (Preparation and characterization of thermoplastic olefin/nanosilica composites using a silane-grafted polypropylene matrix, Polymer 50 (2009) 2472-2480) in view of Morawski et al (The effect of elastomer type and molding conditions on the properties of TPO blends, 1997).
Bailly teaches the polypropylene is Escorene PP1042 which has a Mw of 235,000 as evidenced by Morawski (table 1). Due to the small amount of the silane, the grafted PP would have a nearly same Mw as the original PP. 
The capillary viscosity and melt flow rate are heavily dependent on the molecular weight and structure of the polymer. Therefore, the claimed viscosity and melt flow rate would be inherent to the grafted polymer of Bailly. The burden is upon applicants to prove otherwise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (CN 105778295).
In setting forth this rejection a machine translation of CN 105778295 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation.
Claim 1, 3, 5-8: Gong teaches a copolymer made from a mixture of 1-5 parts of a grafting agent, 2-10 parts of a grafting agent carrier, 100 parts of polypropylene and peroxide [0020, 0024, 0027, 0019, 0009]. Grafting agent can be 3-(trimethoxysilyl)propyl methacrylate, grafting agent carrier can be silica (white carbon black), a grafting agent such as dibutyl phthalate. The resulting grafted polypropylene would read on the claimed copolymer when left in ambient with moisture. 
Gong does not expressly name a single embodiment having the claimed copolymer. However, each of the components of the copolymer is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the copolymer suggested by the reference, including the claimed copolymer, thereby arriving at the presently claimed invention.
Claim 2: It is noted that “a reaction product” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim 4: It is noted that “a reaction product” is a product-by-process limitation. Additionally, the claimed  weight ratio is a limitation related to the process which does not affect the characteristic of the final product. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (CN 105778295) in view of Loyens et al (US 2009/0149614).
Gong teaches the limitation of claim 1, as discussed above.
Gong does not teach the molecular weight distribution of the copolymer.
However, Loyens discloses a similar composition and teaches a polypropylene with a molecular weight distribution of 1-8 would improve the processability of the PP and prevent sagging [0065]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a polypropylene with a claimed molecular weight distribution to improve the processability of the PP and prevent sagging.
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5, 8-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-6 of U.S. Patent No.10,814,040. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘040 teaches a copolymer of propylene and an inorganic-organic repeating unit.
Claims 1-5, 8-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-11 of U.S. Patent No.10,806,829. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘040 teaches a copolymer of propylene and an inorganic-organic repeating unit.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763